       Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 1 of 35




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
WORCESTER INTERFAITH, INC.;                      )
NATIONAL ASSOCIATION FOR THE                     )
ADVANCEMENT OF COLORED PEOPLE,                   )
INC., WORCESTER BRANCH;                          )
CASSANDRA BENSAHIH; JAMES                        )
BERRY; MARITZA CRUZ; HOLLI HILL;                 )
JESSENIA KOLACO; NELLY MEDINA;                   )
RUTH RODRIGUEZ-FAY; and DELIA                    )
VEGA,                                            )
                                                 )
         Plaintiffs,
                                                 )
         v.                                      )
 CITY OF WORCESTER,                              )
 MASSACHUSETTS; EDWARD M.                        )
 AUGUSTUS, JR., in his official capacity as      )
 Worcester City Manager; NIKOLIN                 )
 VANGJELI, in his official capacity as           )
 Worcester City Clerk; WORCESTER                 )
 SCHOOL COMMITTEE; JOSEPH M.                     )
 PETTY, in his official capacity as Mayor of     )        Case No. ______________
 the City of Worcester, City Councilor, and      )
 Chairman of the Worcester School                )   COMPLAINT FOR INJUNCTIVE AND
 Committee; DIANNA L. BIANCHERIA,                )       DECLARATORY RELIEF
 LAURA CLANCEY, JOHN L. FOLEY,                   )
 MOLLY O. MCCULLOUGH, JOHN F.                    )       JURY TRIAL DEMANDED
 MONFREDO, and TRACY O’CONNELL                   )
 NOVICK, in their official capacities as         )
 members of the Worcester School                 )
 Committee; WORCESTER BOARD OF                   )
 ELECTION COMMISSIONERS;                         )
 RICHARD DUFFY, KIMBERLY                         )
 VANDERSPEK, WINIFRED OCTAVE,                    )
 DANAAH MCCALLUM, and JOHN                       )
 STEWART, in their official capacities as        )
 members of the Worcester Board of Election      )
 Commissioners; WORCESTER CITY                   )
 COUNCIL; MORRIS A. BERGMAN,                     )
 DONNA M. COLORIO, KHRYSTIAN E.                  )
 KING, CANDY MERO-CARLSON, SARAI                 )
 RIVERA, SEAN M. ROSE, GARY ROSEN,               )
 GEORGE J. RUSSELL, KATHLEEN M.                  )
 TOOMEY, and MATTHEW E. WALLY, in                )
 their official capacities as City Councilors,   )
         Defendants.                             )
            Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 2 of 35




                                           INTRODUCTION
                                                                     1
       1.       “Few rights are more sacred than the right to vote.” Indeed, the right to vote “in a

free and unimpaired manner is preservative of other basic civil and political rights.” 2 The Voting

Rights Act (“VRA”) was passed in 1965 in order to safeguard this essential right for all Americans,

regardless of color, and address the “accumulated wrongs and the continuance of the wrongs”
                                       3
related to discrimination in voting.

       2.       Plaintiffs are members of the large and growing communities of color in the city of

Worcester, Massachusetts, the second-largest city in New England, and organizations made up of

those individuals. In this suit, they are seeking enforcement of the federal laws that protect their

fundamental right to vote.

       3.       Specifically, Plaintiffs challenge Worcester’s at-large plurality electoral system for

School Committee elections, which unlawfully and unconstitutionally dilutes the vote of the

Hispanic/Latino/a and Black communities in Worcester and deprives them of an equal opportunity

to elect candidates of their choice to represent them on the Worcester School Committee.

       4.       The Hispanic/Latino/a and Black communities of Worcester constitute a significant

portion of the population. According to U.S. Census Data, as of 2018, Hispanic/Latino/a and Black

residents make up more than one-third of Worcester’s total population, a figure which has grown

exponentially in recent decades and continues to grow rapidly.

       5.       The student population of Worcester Public Schools is even more diverse: in the

2019-20 school year, 60% of students enrolled in Worcester Public Schools were either



1
  Clerveaux v. E. Ramapo Cent. Sch. Dist., 984 F.3d 213, 218 (2d Cir. 2021).
2
  See S. REP. 97-417, at 19 (1982), as reprinted in 1982 U.S.C.C.A.N. 177, 197, available at
1982 WL 25033 (the “Senate Report”).
3
  Id. at 5, as reprinted in 1982 U.S.C.C.A.N. 177, 182.


                                                  2
            Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 3 of 35




Hispanic/Latino/a or Black. Yet the Worcester School Committee, which is the legislative and

policy-making body charged with supervision of the Worcester Public Schools, is currently all-

white and has been dominated by white members in recent history.

       6.       The Worcester School Committee’s lack of diversity is a direct result of its at-large

plurality electoral system. In an at-large plurality winner-take-all system such as Worcester’s,

51% of the electorate can control all the seats and win every election. This is precisely what is

occurring in Worcester.       Voting patterns show demonstrable racial polarization, with a

predominantly white majority that generally votes for the same candidates, effectively diluting and

canceling out the votes of Hispanic/Latino/a and Black residents. This is directly counter to the

fundamental principle of equal voting opportunity, and a violation of federal law.

       7.       The lack of diversity on Worcester’s School Committee has had, and continues to

have, a detrimental impact on the communities of color whose votes are diluted. Worcester’s

communities of color struggle in their efforts to convince the Worcester School Committee to take

action on matters that are important to those communities. As one example, for the past several

years the Hispanic/Latino/a and Black communities together have repeatedly sought to have the

School Committee address the Worcester Public Schools’ student discipline rates, which are

extremely high and disproportionately directed at students of color. These concerns have not been

addressed, and the disparate school discipline problem continues.

       8.       Because the Worcester School Committee members do not need the minority

communities’ votes to maintain their positions given the at-large plurality election system, the

School Committee members need not be (and indeed, are not) responsive to minority communities’

needs or concerns.




                                                  3
              Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 4 of 35




         9.       Worcester’s unlawful electoral system has denied Hispanic/Latino/a and Black

residents in the City of Worcester an equal opportunity to elect candidates of their choice to the

Worcester School Committee. The use of an exclusively at-large plurality voting system for all

six seats (plus the Mayor’s seat) causes the combined electoral strength of predominantly white

candidates from neighborhoods with the largest percentage of white voters to deprive Plaintiffs,

and other Hispanic/Latino/a and Black voters, of equal voting power and prevent them from

electing candidates of their choice in violation of Section 2 of the Voting Rights Act, 52 U.S.C. §

10301 (“Section 2”), as well as the Fourteenth and Fifteenth Amendments to the United States

Constitution. This violation will continue as long as the at-large plurality electoral system is in

place.

         10.      Under a reasonable and properly apportioned single-member districting plan, at

least one single-member district in Worcester can be created for the Worcester School Committee

in which Hispanic/Latino/a and Black residents combined would comprise a majority of the total

population, voting age population, and citizen voting age population.

         11.      Under the totality of the circumstances, including the historical, socio-economic,

and other conditions that prevail in Worcester, the at-large plurality election system used to elect

the Worcester School Committee violates Section 2 of the VRA, as well as the Equal Protection

Clause of the Fourteenth Amendment to the United States Constitution and the Fifteenth

Amendment to the United States Constitution.

         12.      For these reasons, and as further alleged in detail below, Plaintiffs seek, among

other things, declaratory judgment and injunctive relief prohibiting any further utilization of an

entirely at-large plurality system for electing members of the Worcester School Committee, and




                                                  4
            Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 5 of 35




ordering the implementation of a new method of election for the Worcester School Committee that

complies with the VRA and the United States Constitution.

                                 JURISDICTION AND VENUE

        13.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1343(a), because

this action seeks to redress the deprivation, under color of state law, of rights, privileges and

immunities secured by the Voting Rights Act; and 28 U.S.C. § 1331, because this action arises

under the laws of the United States.

        14.     This Court has jurisdiction to grant both declaratory and injunctive relief, pursuant

to 28 U.S.C. §§ 2201 and 2202.

        15.     This Court has personal jurisdiction over the Defendants, all of whom reside in this

district.

        16.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), because a

substantial part of the events or omissions giving rise to the claims herein occurred in this district

and because the Defendants reside in this district.

                                             PARTIES

                                             Plaintiffs

        17.     Plaintiff Worcester Interfaith, Inc. (“Worcester Interfaith”) is a Massachusetts

nonprofit corporation with a principal place of business at 111 Park Avenue, Worcester,

Massachusetts 01609. Worcester Interfaith develops leaders and organizes power to work for

racial and economic justice and change. It is a collective of congregations and community-based

organizations in Worcester, Massachusetts which represent the racial, socio-economic, and

geographic diversity of the city. It leverages community support and funding for local schools,

infrastructure improvements, workforce development, employment opportunities, pools, and parks

and recreation, while advocating for policy changes at the local and state levels. Worcester


                                                  5
          Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 6 of 35




Interfaith’s members include Hispanic/Latino/a and Black residents of Worcester whose votes are

diluted by the at-large plurality School Committee election system. Ensuring that the interests of

communities of color are adequately represented with respect to Worcester Public Schools is

germane to Worcester Interfaith’s purpose, and Worcester Interfaith has devoted resources to

combatting the disparate effects of the at-large plurality system on communities of color and, in

particular, students of color in Worcester Public Schools.

       18.     Plaintiff National Association for the Advancement of Colored People, Inc.,

Worcester Branch (“NAACP”) is a Delaware corporation with a principal place of business at

4805 Mt. Hope Drive, Baltimore, Maryland 21215. The branch of the NAACP for the City of

Worcester, Worcester Unit #2058, has a business address of 4 East Central St., #484, Worcester,

Massachusetts 01613. The NAACP’s mission is to secure the political, educational, social, and

economic equality of rights in order to eliminate race-based discrimination and ensure the health

and well-being of all persons, and one of its objectives is to seek enforcement of federal, state, and

local laws securing civil rights. NAACP’s members include Black and Hispanic/Latino/a residents

of Worcester whose votes are diluted by the at-large plurality School Committee election system.

Ensuring that the interests of communities of color are adequately represented with respect to

Worcester Public Schools is germane to NAACP’s purpose, and NAACP has devoted resources

to combatting the disparate effects of the at-large plurality system on communities of color and, in

particular, students of color in Worcester Public Schools.

       19.     Plaintiff Cassandra Bensahih is a Black resident of Worcester and a registered

voter. As a result of Worcester’s at-large plurality School Committee election system, Ms.

Bensahih is denied the equal opportunity to elect candidates of her choice to the Worcester School

Committee.




                                                  6
         Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 7 of 35




       20.     Plaintiff James Berry is a Black resident of Worcester and a registered voter. As a

result of Worcester’s at-large plurality School Committee election system, Mr. Berry is denied the

equal opportunity to elect candidates of his choice to the Worcester School Committee.

       21.     Plaintiff Maritza Cruz is a Hispanic/Latina resident of Worcester and a registered

voter. As a result of Worcester’s at-large plurality School Committee election system, Ms. Cruz

is denied the equal opportunity to elect candidates of her choice to the Worcester School

Committee.

       22.     Plaintiff Holli Hill is a Black resident of Worcester and a registered voter. As a

result of Worcester’s at-large plurality School Committee election system, Ms. Hill is denied the

equal opportunity to elect candidates of her choice to the Worcester School Committee.

       23.     Plaintiff Jessenia Kolaco is a Black resident of Worcester and a registered voter.

As a result of Worcester’s at-large plurality School Committee election system, Ms. Kolaco is

denied the equal opportunity to elect candidates of her choice to the Worcester School Committee.

       24.     Plaintiff Nelly Medina is a Hispanic/Latina resident of Worcester and a registered

voter. As a result of Worcester’s at-large plurality School Committee election system, Ms. Medina

is denied the equal opportunity to elect candidates of her choice to the Worcester School

Committee.

       25.     Plaintiff Ruth Rodriguez-Fay is a Hispanic/Latina resident of Worcester and a

registered voter. As a result of Worcester’s at-large plurality School Committee election system,

Ms. Rodriguez-Fay is denied the equal opportunity to elect candidates of her choice to the

Worcester School Committee.

       26.     Plaintiff Delia Vega is a Hispanic/Latina resident of Worcester and a registered

voter. As a result of Worcester’s at-large plurality School Committee election system, Ms. Vega




                                                7
           Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 8 of 35




is denied the equal opportunity to elect candidates of her choice to the Worcester School

Committee.

                                             Defendants

         27.    Defendant City of Worcester (the “City”) is a city in the Commonwealth of

Massachusetts.

         28.    Defendant Edward M. Augustus, Jr. is the appointed City Manager of the City of

Worcester. Mr. Augustus is sued in his official capacity.

         29.    Defendant Nikolin Vangjeli is the City Clerk for the City of Worcester. Mr.

Vangjeli is sued in his official capacity.

         30.    Defendant Worcester School Committee is responsible for the conduct of the public

schools for the City of Worcester. See M.G.L. c. 43, § 95. The Worcester School Committee

members are elected biennially by city-wide at-large plurality elections held in odd numbered

years.

         31.    Defendant Joseph M. Petty is the Mayor of the City of Worcester, Massachusetts,

a City Councilor, and Chairman of the Worcester School Committee. He is sued in each of his

official capacities.

         32.    Defendants Dianna L. Biancheria, Laura Clancey, John L. Foley, Molly O.

McCullough, John F. Monfredo, and Tracy O’Connell Novick are members of the Worcester

School Committee. Each of these Defendants is sued in his or her official capacity.

         33.    Defendant Worcester Board of Election Commissioners is responsible for

managing and conducting all municipal, state, and federal elections within the City of Worcester.

         34.    Defendants Richard Duffy, Kimberly Vanderspek, Winifred Octave, Danaah

McCallum, and John Stewart are members of the Worcester Board of Election Commissioners.

Each of these Defendants is sued in his or her official capacity.


                                                 8
          Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 9 of 35




        35.     Defendant Worcester City Council exercises the legislative powers of the City of

Worcester, Massachusetts and is empowered pursuant to M.G.L. c. 43b, § 10 to amend the City

Charter, which dictates that School Committee members are elected at-large.

        36.     Defendants Morris A. Bergman, Donna M. Colorio, Khrystian E. King, Candy

Mero-Carlson, Sarai Rivera, Sean M. Rose, Gary Rosen, George J. Russell, Kathleen M. Toomey,

and Matthew E. Wally are members of the Worcester City Council. Each of these Defendants is

sued in his or her official capacity.

                                               FACTS

        37.     In this action, Plaintiffs will demonstrate the dilution of the votes of the

Hispanic/Latino/a and Black residents of Worcester with respect to School Committee elections.

The majority of Worcester Public School students are students of color. City-wide, communities

of color constitute a significant portion of the voting population. However, voters of color have

historically been unable to elect candidates of their choice to the School Committee. The School

Committee is currently all-white. Over the last six election cycles (2009-2019), out of 36 open

seats, only one seat has been won by a candidate of color (Hispanic/Latina), and her tenure was

limited to one term. In the last decade, there have been no Black School Committee members at

all, despite several running for election. This is the direct result of the entirely at-large plurality

School Committee election system, combined with the historical, socio-economic, and other

conditions which prevail in Worcester and which hinder the ability of residents of color to fully

participate in the political process.

                          Worcester School Committee Election System

        38.     The Worcester School Committee is the legislative and policy-making body

charged with supervision of the Worcester Public School System. Under Chapter 71, Section 37

of the Massachusetts General Laws, it “shall have the power to select and to terminate the


                                                  9
         Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 10 of 35




superintendent, shall review and approve budgets for public education in the district and shall

establish educational goals and policies for the schools in the district consistent with the

requirements of law and statewide goals and standards established by the Massachusetts Board of

Education.” The School Committee is made up of seven members – (i) the six members who are

elected in the at-large plurality School Committee election; and (ii) the Mayor, who is elected by

being the top vote-getting mayoral candidate among those who also finished among the top six at-

large candidates in the Worcester City Council race. The Mayor does not compete against the

School Committee candidates.

       39.        All six members elected in the Worcester School Committee election are elected

at-large, city-wide, in a plurality voting system for two-year terms, with the biennial election taking

place in every odd-numbered year. At the polls, Worcester voters are presented with a list of

candidates for School Committee and may vote for up to six total School Committee candidates.

The top six vote-getting candidates are elected to the Worcester School Committee.

       40.        Although the city is currently divided into five separate districts for purposes of

electing City Councilors, its voters vote as a whole in the School Committee’s at-large, plurality

winner-take-all election system. Accordingly, only the top vote-getting candidates across the

entire city win seats on the Worcester School Committee. Because the city effectively votes as a

single entity, a majority bloc of voters can elect all of its preferred candidates to the Worcester

School Committee.           This election system dilutes the voting power of Worcester’s

Hispanic/Latino/a and Black communities, who have experienced a systemic failure of

representation.




                                                  10
         Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 11 of 35




                                   Worcester Demographics

       41.     The City of Worcester has seen significant growth in its non-white populations in
                                                                                                   4
recent years. In 1980, for example, only 8.2% of Worcester’s population identified as non-white.
                                                                                                   5
Today, however, Worcester’s non-white population makes up nearly 44% of the City’s residents.

This growth is depicted in the charts below.


             Worcester Population - 1980                 Worcester Population - 2018




                 White          Hispanic/Latino               White         Hispanic/Latino
                 Black          All Other/Mixed               Black         All Other/Mixed


       42.     The student population of Worcester Public Schools is even more diverse than the

city as a whole. In the 2019-20 school year, the student population of Worcester Public Schools

was 43.1% Hispanic/Latino/a, 29.1% white, and 16.9% Black/African American. Thus,

Hispanic/Latino/a and Black students constitute a significant majority (~60%) of the Worcester




4
  United States Census Bureau, Massachusetts – Race and Hispanic Origin for Selected Large
Cities and Other Places: Earliest Census to 1990, CENSUS.GOV,
https://web.archive.org/web/20121018075318/http:/www.census.gov/population/www/document
ation/twps0076/MAtab.pdf (last visited Jan. 20, 2021).
5
  United States Census Bureau, Citizen Voting Age Population by Race and Ethnicity (CVAP)
Special Tabulation, CENSUS.GOV (Oct. 30. 2020), https://www.census.gov/programs-
surveys/decennial-census/about/voting-rights/cvap.2018.html (last visited Jan. 20, 2021).


                                                  11
         Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 12 of 35




Public School population, yet there is currently not a single Hispanic/Latino/a or Black member

of the Worcester School Committee.

       43.     City-wide, the Hispanic/Latino/a and Black communities also constitute a

significant portion of the population. According to the U.S. Census Bureau’s 2014-2018 American

Community Survey published in February 2020, 21.3% of Worcester residents identify as Hispanic

or Latino and 12.1% of Worcester residents identify as Black or African American. A slim
                                                                         6
majority of Worcester residents, 56.6%, identify as non-Latino whites.

       44.     This reflects an increase in Worcester’s Hispanic/Latino/a and Black populations

of 574% and 500%, respectively, as compared to the population in 1980. Worcester’s white

population has decreased by nearly 30% over the same time period. However, the Worcester

School Committee has not reflected the changing demographics of the City.

                       Lack of Minority Representation in Worcester

       45.     Worcester’s communities of color, making up nearly half of its population, and a

clear majority of its public school students, have had almost no representation on the School

Committee. The majority white electorate in the city-wide at-large plurality School Committee

electoral system has all but extinguished minorities’ opportunities to elect their chosen

representatives.

       46.     Currently, there is not a single Hispanic/Latino/a or Black person serving on the

Worcester School Committee. The white School Committee members have dominated the top

spots in recent election cycles despite the City’s significant minority population. For example,




6
 United States Census Bureau, Citizen Voting Age Population by Race and Ethnicity (CVAP)
Special Tabulation, CENSUS.GOV (Oct. 30. 2020), https://www.census.gov/programs-
surveys/decennial-census/about/voting-rights/cvap.2018.html (last visited Jan. 20, 2021).


                                               12
         Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 13 of 35




Defendants Foley, Biancheria, and Monfredo, all of whom are white, have each served at least six

consecutive terms on the Worcester School Committee. Defendant Petty, who is also white and

holds a seat on the Worcester School Committee by virtue of his position as Mayor, has served

five consecutive terms.

       47.     During this time, multiple minority candidates have attempted to win a place on the

Worcester School Committee, but only one has been successful. After advocating for issues

particularly important to Worcester’s communities of color, that minority member was limited to

only one term. The below charts demonstrate the drastic difference between the diversity of the

Worcester School Committee over the last decade and the current diversity of the Worcester Public

School student population.


             Worcester School Committee                      Worcester Public Schools
                     Members                                   Student Population
                     2009-2019                                2019-20 School Year




                  White         Hispanic/Latino                White          Hispanic/Latino
                  Black         All Other/Mixed                Black          All Other/Mixed


       48.     Hispanic/Latina candidate Hilda Ramirez served one term on the Worcester School

Committee from 2013-2015, narrowly winning office by receiving the sixth highest number of

votes in that election cycle. Once on the School Committee, Ms. Ramirez raised issues important

to communities of color, including bilingual education and the manner in which Worcester Public

Schools over-disciplined students of color. In the next election cycle, she was unable to hold onto



                                                  13
         Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 14 of 35




her seat and lost her re-election bid, despite receiving 63% of votes in the ten most diverse precincts
               7
in the City.

        49.        In the 2019 election, at least three of the twelve candidates for Worcester School

Committee were candidates of color. A number of these candidates received strong support from

communities of color, yet none were successful in receiving enough votes city-wide to win a seat.

        50.        White voters have successfully elected their candidates of choice for School

Committee, while the preferred candidates of minority voters fail to win unless they are likewise

supported by white voters, a fact exemplified by analyzing how candidates fared in the least and

most diverse precincts in the City. In 2019, for example, the top six vote-getters in the ten whitest

precincts in the City all won election, and all are white. By contrast, candidates of color who were

strongly supported in the ten most diverse precincts in the City all were unable to secure enough

votes city-wide to win office.

        51.        Upon information and belief, most successful School Committee candidates have

traditionally been residents of predominantly white districts located on the west side of the City.

        52.        The vote dilution that occurs through the at-large system of electing School

Committee members can also be seen by contrasting it with Worcester City Council elections,
                                                                      8
which have a combination of at-large and district-based seats.            In City Council elections,

particularly those for district seats, minority (and minority backed) candidates have fared better.

For example, Dr. Sarai Rivera, the District 4 Councilor, is serving her fifth consecutive two-year



7
  The City is divided into ten separate wards, with each ward encompassing five precincts.
8
  Plaintiffs do not concede that the current method of electing Worcester’s City Council is legal.
In particular, the large number of at-large seats compared to district seats raises questions about
whether that electoral system also violates the law. Plaintiffs’ point here is only to illustrate how
districts can enhance the opportunity of communities of color to elect candidates of their choice –
an opportunity that is completely absent for School Committee elections.


                                                   14
         Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 15 of 35




term on the City Council. Dr. Rivera is Hispanic/Latina. As of December 2019, Hispanic/Latino/a

and Black residents combined constituted approximately 49% of the total population, 44% of the

voting age population, and 41% of the City Council District 4 citizen voting age population of City

Council District 4. By comparison, 27% of the city-wide citizen age voting population identifies

as Hispanic/Latino/a or Black.

        53.     This concentration of minority voters within District 4, and the success of Dr.

Rivera at the polls, demonstrates that district-based voting strengthens the ability of minority

voters to elect their candidates of choice.

        54.     If the Worcester School Committee followed a district-based voting system rather

than the current at-large plurality voting system, Hispanic/Latino/a and Black voters together could

constitute a majority-minority population in at least one reasonably apportioned district, thereby

increasing their opportunity to elect candidates of their choice to the Worcester School Committee.

        55.     Instead, the at-large plurality scheme used to elect the Worcester School Committee

denies Worcester’s Hispanic/Latino/a and Black residents an equal opportunity to participate in

the political process and elect representatives of their choice.

Worcester’s School Committee Election System Violates Section 2 of the Voting Rights Act

        56.     Worcester’s at-large plurality School Committee election system violates Section

2 of the Voting Rights Act under the Supreme Court’s vote dilution test in Thornburg v. Gingles,

478 U.S. 30 (1986).

        57.     Section 2 of the Voting Rights Act, 52 U.S.C. § 10301(a) (“Section 2”), prohibits

any “standard, practice, or procedure” that “results in a denial or abridgement of the right of any

citizen of the United States to vote on account of race or color.” A Section 2 violation is established

if it is shown that “the political processes leading to nomination or election” in the jurisdiction “are




                                                  15
           Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 16 of 35




not equally open to participation by [a minority] in that its members have less opportunity than

other members of the electorate to participate in the political process and to elect representatives

of their choice.” Id. § 10301(b). An electoral system that dilutes the voting strength of minority

communities may deprive the members of those communities of an equal opportunity to elect

representatives of their choice in violation of Section 2.

       58.      In Gingles, the Supreme Court identified three necessary preconditions to support

a claim of vote dilution under Section 2: (1) the minority group must be “sufficiently large and

geographically compact to constitute a majority in a single-member district”; (2) the minority

group must be “politically cohesive”; and (3) the majority must vote “sufficiently as a bloc to

enable it . . . usually to defeat the minority’s preferred candidate.” 478 U.S. at 50-51.

       59.      If these preconditions are satisfied, a plaintiff must then show that, under the totality

of the circumstances, the members of the minority group have less opportunity than other members

of the electorate to participate in the political process and to elect representatives of their choice.

See id. at 44-45. When considering the totality of the circumstances, the Supreme Court adopted

the factors enumerated by the United States Senate when passing the VRA, which include:

       •     a history of voting-related discrimination in the political subdivision;

       •     the extent to which voting is racially polarized within the political subdivision;

       •     the extent to which voting practices or procedures tend to enhance the opportunity for
             discrimination against the minority group, such as unusually large election districts and
             majority vote requirements;

       •     the extent to which minority group members bear the effects of past discrimination in
             areas such as education, employment, and health, which hinder their ability to
             participate effectively in the political process;

       •     whether political campaigns have been characterized by overt or subtle racial appeals;

       •     the extent to which members of the minority group have been elected to public office
             in the jurisdiction;



                                                   16
           Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 17 of 35




       •     evidence demonstrating that elected officials are unresponsive to the particularized
             needs of the members of the minority group; and

       •     evidence showing the policy underlying the political subdivision’s use of the contested
             election practice or structure is tenuous.

See id. at 36-37, 44-45.

       60.      Coalitions of minority groups that exhibit political cohesion and that otherwise

satisfy the vote dilution test in Gingles may sustain a vote dilution action under Section 2. See,

e.g., Clerveaux, 984 F.3d at 237 (affirming District Court’s finding that Black and Latino voters

were politically cohesive in satisfaction of Gingles); Concerned Citizens of Hardee Cty. v. Hardee

Cty. Bd. Of Comm’rs, 906 F.2d 524, 526 (11th Cir. 1990); Campos v. City of Baytown, Tex., 840

F.2d 1240, 1244 (5th Cir. 1988), cert. denied 492 U.S. 905 (1989); Huot v. City of Lowell, 280 F.

Supp. 3d 228 (D. Mass. 2017).

       61.      Worcester’s Hispanic/Latino/a and Black voters together satisfy both the

preconditions and the totality of the circumstances tests under Gingles because they have less

opportunity than other members of the electorate to participate in the political process and elect

candidates of their choice to the Worcester School Committee.

     Hispanic/Latino/a and Black Residents Are Sufficiently Large and Geographically
              Compact to Constitute a Majority in a Single-Member District

       62.      Worcester’s Hispanic/Latino/a and Black residents together are sufficiently

numerous and geographically compact to form a majority of the total population, voting age

population, and citizen voting age population in at least one district of a reasonable and properly

apportioned district-based election system.

       63.      It is possible to draw districting maps for the City of Worcester in which

Hispanic/Latino/a and Black residents would form a majority of the population in at least one

reasonable and properly apportioned single-member district for the Worcester School Committee.



                                                 17
         Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 18 of 35




For example, a district centered around the current City Council District 4 and roughly bounded

by the Main South, Vernon Hill, City Center, Water St/Grafton St, South Worcester, Chandler

St/Park Ave, University Park, Park Ave/Main St, Webster Square, Piedmont, and Beacon Brightly

neighborhoods of Worcester can be drawn that satisfies this precondition.

 Hispanic/Latino/a and Black Residents are Politically Cohesive and Majority Bloc Voting
                      Usually Defeats Their Preferred Candidates

       64.     Worcester’s Hispanic/Latino/a and Black voters are politically cohesive as a

coalition minority group. They consistently tend to vote together in support of candidates of their

choice, particularly candidates of color.         These candidates are heavily favored by

Hispanic/Latino/a and Black voters over different candidates favored by Worcester’s remaining

voters, who are predominantly white.

       65.     Historically, and particularly in recent years, the Hispanic/Latino/a and Black

communities have joined forces to advocate for issues important to both communities, most

notably with respect to educational justice and equity. As a result, they tend to support the same

candidates (often candidates of color) in School Committee elections.

       66.     Worcester’s predominantly white majority electorate effectively votes as a bloc in

support of candidates different than those supported by Hispanic/Latino/a and Black voters

together. Voting by the predominantly white majority consistently defeats the candidates preferred

by Hispanic/Latino/a and Black voters. This generally explains why, despite strong support from

Worcester’s Hispanic/Latino/a and Black voters, candidates of color have been consistently

defeated by white opponents.

       67.     An analysis of recent election results confirms that, despite the political cohesion

of Worcester’s Hispanic/Latino/a and Black voters, these voters are unable to elect candidates of




                                                18
           Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 19 of 35




their choice under Worcester’s unlawful at-large School Committee election scheme and the

strength of Worcester’s predominantly white majority electorate.

       68.     In 2019, Jermoh Kamara and Chantel Bethea, two Black candidates, ran for

Worcester School Committee. Ms. Kamara and Ms. Bethea were the second and third most
                                                                         9
popular candidates among the ten most diverse precincts in Worcester, but in the ten whitest

precincts, neither Ms. Kamara nor Ms. Bethea placed in the top six preferred candidates. Due to

the lack of support from white voters, neither Ms. Kamara nor Ms. Bethea were elected.

Stunningly, a white candidate who died two weeks before the election nonetheless received more

votes than a third minority candidate, Mariah Lizmari Martinez, and nearly as many votes as Ms.
          10
Bethea.

       69.     As another example, in 2015, Hilda Ramirez, a Hispanic/Latina candidate, was an

incumbent seeking re-election, having been elected for the first time in 2013. Ms. Ramirez, the

only candidate of color in that election cycle, was overwhelmingly the most preferred candidate

by voters in the ten most diverse precincts in Worcester, receiving votes from 63% of voters in

those precincts, with the next most popular candidate in these ten precincts receiving votes from

only 46% of voters. Voters of color supported Ms. Ramirez; during her single term on the

Worcester School Committee she often tried to address issues disparately impacting students of

color, such as bilingual education and the disproportionate number of students of color being

suspended or otherwise disciplined in Worcester Public Schools. Yet despite having the advantage




9
  John Foley was the most preferred candidate by both white voters and minority voters. With the
support of the white electorate, he won re-election.
10
   Notably, this election occurred before “early voting” or “mail-in voting” became commonplace
as it did in the 2020 election cycle.


                                               19
         Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 20 of 35




of incumbency and overwhelming support from voters of color, Ms. Ramirez was not re-elected,

finishing eighth among the ten School Committee candidates.

       70.     As demonstrated above, Worcester’s city-wide at-large School Committee election

system allows the predominantly white majority electorate to deny Hispanic/Latino/a and Black

voters the equal opportunity to elect representatives of their choice.

  Voting in Worcester is Racially Polarized and Almost No Hispanic/Latino/a and Black
             Candidates Have Been Elected to Worcester School Committee

       71.     The totality of the circumstances demonstrates that Hispanic/Latino/a and Black

voters together have less opportunity than other members of the electorate to participate in the

political process and to elect candidates of their choice to the Worcester School Committee.

       72.     For example, as explained above, voting in Worcester is highly racially polarized.

Hispanic/Latino/a and Black voters frequently support the same candidates, and those candidates

are routinely defeated by the preferred candidates of the predominantly white majority electorate.

Hispanic/Latino/a and Black candidates also receive little to no support from the white majority

electorate.

       73.     As explained above, the School Committee is currently all-white. Over the last six

election cycles (2009-2019), out of 36 open seats, only one seat has been won by a candidate of

color (Hispanic/Latina), and her tenure was limited to one term. In the last decade, there have

been no Black School Committee members at all, despite several running for election.

      The Worcester School Committee’s At-Large Plurality Voting Scheme Enhances
       Opportunities for Discrimination Against Hispanic/Latino/a and Black Voters

       74.     Worcester’s use of a city-wide at-large plurality School Committee election scheme

enhances opportunities for discrimination against Hispanic/Latino/a and Black voters. Using a

single city-wide district for School Committee elections in which all voters are permitted to vote




                                                 20
            Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 21 of 35




for up to six candidates enables the predominantly white majority electorate to elect the candidates

of its choice, and to defeat the preferred candidates of Hispanic/Latino/a and Black voters.

       75.      As described in more detail in other sections of this complaint, candidates elected

by the predominantly white majority electorate are less responsive to the needs and concerns of

minority communities in Worcester; they do not need support from those communities to win

election.

       76.      Notably, former Worcester School Committee member Dante Comparetto, after

being elected in 2017, candidly conceded that running for School Committee is still “an
                                                                  11
opportunity not afforded to a lot of people of color, frankly.”

       77.      Mr. Comparetto in fact decided not to run for re-election for School Committee as

a result of what he described as unchecked racism in the schools (and the City at large), as well as

the Worcester School Committee’s decision in May 2019 to award a new three-year contract to

the Superintendent, over the repeated objections of the Hispanic/Latino/a and Black
               12
communities.

       78.      By contrast, where School Committees are more diverse, and more accountable to

communities of color, this yields positive results. A report by the Massachusetts Institute for a

New Commonwealth (“MassINC”) found: “Studies show that parents of color feel better about

the performance of their schools when they live in districts with minority school committee

members. Other research suggests that they have good reason for such confidence: Students of




11
   Scott O’Connell, Lack of school panel diversity examined: Members say committee still able
to adequately represent minority students, families, Worcester Telegram & Gazette, Feb. 22,
2019 at A1.
12
   Scott O’Connell, Liberal complacency vexes Comparetto: First-term School Committee
member won’t seek re-election this fall, Worcester Telegram & Gazette, May 14, 2019 at B1.


                                                 21
            Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 22 of 35




color who attend schools in districts with minority school committee members are less likely to be

suspended, expelled or enrolled in special education, and more likely to take higher-level
            13
classes.”

       79.       Worcester’s current system of electing School Committee members, however,

enhances opportunities for discrimination by making it more difficult for members of communities

of color to elect their preferred candidates and to hold elected School Committee members

accountable on issues of importance to communities of color.

                     History of Voting Related Discrimination in Worcester

       80.       There is a well-documented history of voting problems for minorities in Worcester.

       81.       For example, in 2011, the Worcester City Council approved a nonbinding

referendum on the municipal ballot to ask the voters’ opinion on whether the School Committee

should have a combination of at-large members and district members, similar to the makeup of the

City Council. Notably, four members of the School Committee at the time – including Defendant

Monfredo, who is still on the School Committee today – publicly opposed allowing Worcester
                                           14
residents to vote on the ballot measure.

       82.       Unsurprisingly, given that the measure was voted on a city-wide basis in a city

where racially polarized voting patterns persist, the measure was defeated 52% to 48%. According

to local publications, support for changing the School Committee was strongest in east side and




13
   Benjamin Forman, et al., Local Accountability: An Untapped Strategy for Advancing Student
Achievement in Massachusetts Public Schools, MassINC Policy Reports, Feb. 2019, at 41; see
also Scott O’Connell, Lack of diversity on Worcester School Committee a problem, some people
of color say, Worcester Telegram & Gazette, Feb. 21, 2019.
14
   Nick Kotsopoulos, Voters’ advice to be sought on board makeup, Worcester Telegram &
Gazette, Sept. 14, 2011 at A1.


                                                 22
          Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 23 of 35




central city precincts, where communities of color are highly concentrated, while voters in the
                                                                        15
predominantly white west side of the City were strongly opposed.

         83.    In October 2019, the Mayor’s Commission on Latino Education and Advancement

proposed several possible changes aimed at addressing racial equities in schools, including

“finding a new way of electing School Committee members, possibly by switching to a district-
                                      16
based rather than at-large format.”        Former School Committee member Dante Comparetto (who,

as explained above, did not seek re-election in part due to his frustration with the Committee’s

refusal to address issues specific to communities of color), also formally requested “that the Mayor

consider alternative methods to electing and appointing School Committee members that includes,
                                                           17
but is not limited to, district School Committee seats.”        Despite the significant support for these

proposals, they have not been acted upon.

     Worcester Communities of Color Bear the Effects of Past Discrimination in Education

         84.    “Congress intended that the Voting Rights Act eradicate inequalities in political

opportunities that exist due to the vestigial effects of past purposeful discrimination . . . [and]

participation by minorities tends to be depressed where minority group members suffer effects of

prior discrimination such as inferior education, poor employment opportunities, and low incomes.”

Gingles, 478 U.S. at 69.




15
   Nick Kotsopoulos, Voters nix ballot on school board change, Worcester Telegram & Gazette,
Nov. 9, 2011 at B5.
16
   Scott O’Connell, Latino panel unveils draft plan to rebuild trust, equity, Worcester Telegram
& Gazette, Oct. 29, 2019 at A1.
17
   Clerk of the Worcester School Committee, Agenda #20 Minutes of the School Committee
Meeting of November 21, 2019, WORCESTERSCHOOLS.ORG, https://worcesterschools.org/wp-
content/uploads/2019/11/Agenda-20-School-Committee-November-21-2019-1.pdf (last visited
Jan. 20, 2021).


                                                    23
         Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 24 of 35




        85.     Members of minority communities in Worcester, including the Hispanic/Latino/a

and Black communities, bear the effects of past discrimination in education, which hinders their

ability to participate effectively in the political process.

        86.     For example, in 1978, a class action lawsuit was brought against Worcester Public

Schools contending that it failed to provide adequate educational services for Hispanic/Latino/a
                                           18
students of limited English proficiency.        In 1983, a consent decree was entered, pursuant to which

this Court ordered various improvements to the bilingual education program in Worcester Public

Schools. These improvements included the development of a comprehensive curriculum for all

classes of bilingual education, the provision of textbooks and materials for adequate bilingual

teaching, the availability of bilingual counseling and administrative personnel, and certain

notifications being made to parents in Spanish.

        87.     Despite the consent decree, in the 2000s, the United States Department of Justice,

Civil Rights Division (“DOJ”) raised issues regarding the Worcester School District’s failure to

comply with its obligations to provide adequate bilingual education in accordance with the Equal

Educational Opportunities Act of 1974, 20 U.S.C. § 1701 et seq. (“EEOA”). The Worcester

School Committee, in order to avoid litigation, approved a settlement with the DOJ, pursuant to

which the Worcester School District agreed to take certain actions to “overcome language barriers

that impede equal participation by [English Language Learner] students in its instructional

programs.” The settlement agreement was executed by the DOJ and the Worcester School District

on December 18, 2008. 19



18
   Latin Association for Progress and Action v. Durkin, Civil Action No. 78-1150K (D. Mass.).
19
   Settlement Agreement Between the United States of America and the Worcester, MA Public
School, (Dec. 18, 2008), available at
https://www.justice.gov/sites/default/files/crt/legacy/2015/07/09/worcesettle.pdf.


                                                     24
            Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 25 of 35




       88.      However, even that extreme action was still not enough to motivate the School

Committee to implement necessary bilingual education programs in Worcester Public Schools.

Four years after entering the Settlement Agreement, the DOJ continued to find that Worcester

Public Schools were not complying with their obligations to provide adequate education to English

Language Learners. The parties executed a Supplemental Settlement Agreement on July 10, 2012

pursuant to which Worcester Public Schools agreed to correct the noncompliance. Four years

later, Worcester Public Schools’ noncompliance persisted and the parties executed a Successor

Settlement Agreement on July 11, 2016, with Worcester Public Schools again agreeing to resolve

the lingering noncompliance.

       89.      At present, approximately 30% of Worcester’s student population are English

Language Learners. However, despite the repeated indication by the DOJ that the Worcester

School District had failed to satisfy its obligations under the EEOA, and the Worcester School

District’s legal commitment to rectify those issues, Worcester Public Schools (governed by the

Worcester School Committee) still do not provide adequate bilingual education for its students.

For example, Worcester schools still do not provide adequate bilingual student counselors to their

students.

       90.      Compounding the detrimental impact of the City’s failure to provide adequate

bilingual education on students of color, the Worcester School District has also increased its police

presence in local schools. Both Hispanic/Latino/a and Black students have been negatively and

disproportionately impacted by the increase in police presence in Worcester Public Schools.

       91.      Additionally, Hispanic/Latino/a and Black students are more frequently subject to

disciplinary measures than their white peers. As both federal and state authorities have noted in

examining disproportionate student discipline at the national level, “research suggests that the




                                                 25
         Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 26 of 35




substantial racial disparities … are not explained by more frequent or more serious misbehavior

by students of color.” 20 Instead, studies have shown that racial bias and racial stereotypes are often

the driver of disproportionate discipline rates. 21

        92.     In Worcester, the disciplinary disparities are staggering. In the 2018-19 school

year, Worcester Public Schools reported that more than 75% of students disciplined with in-school

suspensions were Hispanic/Latino/a or Black students: 55.7% were Hispanic/Latino/a students and

19.9% were Black students.           With respect to out-of-school suspensions, 56.2% were

Hispanic/Latino/a students and 19.7% were Black students. Additionally, 31.1% of in-school

suspensions and 33.3% of out-of-school suspensions were of English Language Learner students.

        93.     With respect to emergency removals from Worcester Public Schools, 55.6% of

emergency removals in the 2018-19 school year were of Hispanic/Latino/a students, 20.2% were

of Black students, and 30.9% were English Language Learner students.

        94.     Hispanic/Latino/a students are disciplined and receive more severe discipline at

double the rate of their white peers. Of 11,978 Hispanic/Latino/a students, a total of 1,297 were

disciplined during the 2017-2018 school year, according to data from the Massachusetts

Department of Elementary and Secondary Education. Of that discipline, 4.1% were in-school

suspensions and 7.3% were out-of-school suspensions. Comparatively, of 8,082 white students,

453 were disciplined, with only 2% receiving in-school suspensions and 3.6% receiving out-of-




20
   Mass. Dep’t of Elementary and Secondary Educ., Advisory on Student Discipline under Chapter
222 of the Acts of 2012 (Feb. 28, 2015, updated and reissued Dec. 23, 2016),
https://www.doe.mass.edu/lawsregs/advisory/discipline/StudentDiscipline.html, at Section VIII.
21
   See, e.g., Jason A. Okonofua & Jennifer Eberhardt, Two Strikes: Race and the Disciplining of
Young       Students,    26    Psychological    Science     617     (2015),     available    at
https://journals.sagepub.com/doi/10.1177/0956797615570365.


                                                      26
           Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 27 of 35



                      22
school suspensions.        Again, studies demonstrate that this is the result of racial bias and

stereotypes, not the result of more frequent or more serious misbehavior by students of color.

          95.   Students also frequently report instances of racism in Worcester Public Schools. In

April 2019, students rallied outside of Worcester City Hall to raise awareness to the issues caused

by systemic racism in the Worcester School District. In a statement, youth organizations made up

of Worcester Public School students, the Youth Civics Union, the HOPE Coalition, the Worcester

Youth Movement, and the Worcester Youth Cooperative said the district has “failed to address the

larger issues of systemic racism that are plaguing our schools.” The students voiced their concern

that Worcester Public Schools’ leadership have a “flawed” perception of a school system free of
          23
racism.

          96.   When current and former students of Worcester Public Schools created an

Instagram account to publicize anonymously reported incidents of racism in the schools, “the
                                   24
submissions started pouring in.”        Descriptions of racial slurs, disproportionate and targeted
                                                               25
discipline, and a racially hostile environment were common.         Many recounted their perception




22
   Melissa Hanson, Race, student discipline and sex ed: Contentious year at Worcester Public
Schools puts laser focus on Superintendent Maureen Binienda, Masslive.com, Jun. 21, 2019.
23
   Melissa Hanson, ‘Racism is real;’ Worcester Public Schools students rally outside City Hall,
call for superintendent’s contract to not be extended, MASSLIVE.COM, (Apr. 16, 2019),
https://www.masslive.com/worcester/2019/04/racism-is-real-worcester-public-schools-students-
rally-outside-city-hall-call-for-superintendents-contract-to-not-be-extended.html.
24
   See Melissa Hanson, On Instagram, Worcester Public Schools students are sharing stories
about prejudice, inequality; group of recent graduates running the account is demanding policy
change, MASSLIVE.COM, (Aug. 5, 2020), https://www.masslive.com/worcester/2020/08/on-
instagram-worcester-public-schools-students-are-sharing-stories-about-prejudice-inequality-
group-of-recent-graduates-running-the-account-is-demanding-policy-change.html (describing “a
tidal wave of trauma”).
25
   See id; see also Racism-free WPS, https://www.instagram.com/racismfreewps/, (last visited
Jan. 20, 2021).


                                                 27
         Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 28 of 35




of an administration that gave short shrift to issues of discrimination and racism experienced by
                                                   26
students, and how this affected their education.

 Worcester Communities of Color Bear the Effects of Past Discrimination in Employment

       97.     Similarly,    members      of minority     communities     in   Worcester,   including

Hispanic/Latino/a and Black residents, bear the effects of past discrimination in employment,

which hinders their ability to participate effectively in the political process.

       98.     For example, hiring of employees of color in Worcester Public Schools lags

significantly behind those groups’ representative proportions in the population as a whole. By

contrast, hiring of whites is proportionally significantly higher than the white population in the

City. The disproportionate hiring of white employees in Worcester Public Schools is particularly

dramatic when juxtaposed with the extremely diverse Worcester student population.

       99.     As of 2019, Worcester Public Schools consisted of a full-time equivalent of 3,412

employees, which included 2,878 white employees (84.35%), 329 Hispanic employees (9.64%),
                                     27
and 122 Black employees (3.58%).          These numbers are in stark contrast to Worcester’s general

population which, as noted above, is approximately 21.3% Hispanic/Latino/a and 12.1% Black.

The significant underrepresentation of minority faculty and staff is even more striking in

comparison to Worcester’s student population, which, as noted above, has even higher percentages

of Hispanic/Latino/a (43.1%) and Black (16.9%) students than the city population as a whole.




26
   Id.
27
   Melissa Hanson, ‘Racism is real;’ Worcester Public Schools students rally outside City Hall,
call for superintendent’s contract to not be extended, MASSLIVE.COM, (Apr. 16, 2019),
https://www.masslive.com/worcester/2019/04/racism-is-real-worcester-public-schools-students-
rally-outside-city-hall-call-for-superintendents-contract-to-not-be-extended.html.


                                                   28
         Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 29 of 35




       100.    Worcester is also one of only a handful of Massachusetts municipalities that

remains under a federal consent decree governing police hiring, necessitated by the racially

discriminatory hiring practices that have historically been implemented. See NAACP v Beecher,

295 F. Supp. 3d 26, 28 n.1 (D. Mass. 2018).

 Elected Officials Are Less Responsive to the Needs of Worcester’s Hispanic/Latino/a and
                                   Black Communities

       101.    The needs of Worcester’s minority communities – in particular the

Hispanic/Latino/a and Black communities – are often overlooked within the City of Worcester due

to their lack of representation on the Worcester School Committee.

       102.    To cite one of many examples, community groups have repeatedly advocated for

reforms to student discipline practices in the Worcester Public Schools, which has one of the

highest student discipline rates in the Commonwealth – disproportionately borne by students of

color, as explained above. Yet these pleas have generally gone unaddressed and the high levels of

suspension and expulsion, as well as increased police presence, continue, disrupting education and

perpetuating a highly problematic school-to-prison pipeline.

       103.    The Coalition for Education Equity, along with several student groups, raised

significant concerns to the Worcester School Committee when it was considering renewing the

contract of the Superintendent in 2019. They indicated to the Worcester School Committee that

the Superintendent, who had been in the position since 2016, has overseen a school department

that had continually put Hispanic/Latino/a and Black students at a disadvantage compared to their

white peers, and wielded a heavy-handed approach to dispensing discipline in schools in general.

However, the School Committee renewed the Superintendent’s contract for an additional three

years in May 2019.




                                               29
               Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 30 of 35




          104.     As another example, the COVID-19 pandemic has presented numerous challenges

to Worcester Public Schools that have highlighted and exacerbated the disadvantages facing

students of color, who tend to have less access to educational resources than their white peers. A

September 2020 study by the Worcester Education Justice Alliance (“WEJA”), which included

both a quantitative survey and qualitative interviews of Worcester families, found that Worcester

families faced four main challenges caused by the COVID-19 pandemic: household challenges

(e.g., scheduling concerns and housing and economic insecurity), communication challenges (e.g.,

inconsistent and ineffective communication from schools and the district and lack of channels for

feedback from parents), mental and emotional well-being concerns (e.g., mental health, safety

concerns, fear, and health risks of COVID-19), and remote learning challenges (e.g., technology

challenges, unplanned and unorganized curriculum, and lack of support for students with special
          28
needs).

          105.     The results of the survey demonstrated that many parents felt that the school

district, under the governance of the Worcester School Committee, failed to adequately address

these concerns, particularly as they pertained to the more marginalized minority students.

          106.     Another recent example is that in the fall of 2019, Plaintiff NAACP proposed the

creation of a residents’ advisory commission for the Worcester School Committee as a way to

ensure that the voices and experience of Black and other minority groups were heard in the ongoing




28
  Worcester Education Justice Alliance, Worcester Parent Research on Remote Learning
During the COVID-19 Pandemic (Sept. 2020), available at https://issuu.com/activist-
scholar/docs/worcester_parent_survey_draft_9.28.20.


                                                  30
          Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 31 of 35



                                        29
debate over the direction of schools.        However, again, this request was unheeded and no such

commission has been implemented.

     The Policy Underlying Worcester’s Use of an All At-Large Plurality School Committee
                                Election System is Tenuous

         107.   The policy underlying Worcester’s at-large plurality voting system both is tenuous

and, as implemented, entrenches majority voting power and excludes minorities from the political

process. No other large city in the Commonwealth (>100,000 residents) utilizes a School

Committee election system in which all members are elected by an at-large plurality. This is for

good reason.

         108.   As explained above, the historical, socio-economic, and other conditions which

prevail in Worcester have hindered the ability of residents of color to fully participate in the

political process. Hispanic/Latino/a and Black voters have attempted to overcome these challenges

to elect candidates of their choice, but the entirely at-large plurality election system currently in

place precludes their success.

         109.   Maintaining this ineffective system serves only to perpetuate the discrimination that

has plagued the Hispanic/Latino/a and Black communities of Worcester historically. As a result,

it violates federal law. There is simply no legal basis or legitimate reason to continue to use a

system that has continually resulted in a Worcester School Committee that does not come

anywhere close to representing or reflecting the diversity of Worcester Public School students or

the City as a whole.




29
  Scott O’Connell, Residents’ advisory commission floated for School committee: Group would
seek, report on data from school department, Worcester Telegram & Gazette, Oct. 9, 2019 at B1.


                                                   31
           Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 32 of 35




          110.   As Congress observed when passing the VRA, quoting the Supreme Court, “there

is more to the right to vote than the right to mark a piece of paper and drop it in a box or the right

to pull a lever in a voting booth. The right to vote includes the right to have the ballot counted….

[I]t also includes the right to have the vote counted at full value without dilution or discount….

[T]hat federally protected right suffers substantial dilution … [where a] favored group has full
                                                                                    30
voting strength … [and] the groups not in favor have their votes discounted.”            The votes of

Hispanic/Latino/a and Black voters in the City of Worcester are simply not counted with the full

value that federal legislation requires.

                                             COUNT I
                      Violation of Section 2 of the Voting Rights Act of 1965

          111.   Plaintiffs repeat and incorporate herein the allegations set forth in the preceding

paragraphs as if fully set forth herein.

          112.   As explained above, Defendants’ actions and inactions in creating and maintaining

the at-large plurality Worcester School Committee election system deny Hispanic/Latino/a and

Black voters an equal opportunity to elect representatives of their choice and discriminate against

Hispanic/Latino/a and Black voters by diluting the weight of their votes in violation of Section 2

of the Voting Rights Act, 52 U.S.C. § 10301.

          113.   Unless enjoined by order of this Court, Defendants will continue to act in violation

of Section 2 of the Voting Rights Act by administering, implementing, and conducting future

elections for the Worcester School Committee using an unlawful at-large electoral system.




30
     Senate Report at *20 (citing Reynolds v. Sims, 377 U.S. 533, 555 n. 29 (1964))


                                                  32
         Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 33 of 35




                                            COUNT II
           Violation of the Equal Protection Clause of the Fourteenth Amendment

       114.    Plaintiffs repeat and incorporate herein the allegations set forth in the preceding

paragraphs as if fully set forth herein.

       115.    Defendants’ actions and deliberate inactions in creating and maintaining the at-

large plurality Worcester School Committee election system deny Hispanic/Latino/a and Black

voters an equal opportunity to elect representatives of their choice and intentionally discriminate

against Hispanic/Latino/a and Black voters by diluting the weight of their votes in violation of the

Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution.

       116.    This has deprived Plaintiffs and other Hispanic/Latino/a and Black voters of their

rights to participate in the electoral process on an equal basis with white voters.

                                            COUNT III
                                Violation of Fifteenth Amendment

       117.    Plaintiffs repeat and incorporate herein the allegations set forth in the preceding

paragraphs as if fully set forth herein.

       118.    Worcester’s at-large voting system for School Committee elections utilizes a

discriminatory winner-take-all voting method and, accordingly, unlawfully deprives and abridges

the individual Plaintiffs’ and other Hispanic/Latino/a and Black voters’ right to vote as guaranteed

under the Fifteenth Amendment of the U.S. Constitution.




                                                 33
            Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 34 of 35




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully pray for relief from this Court as follows:

       a.       Declare that the use of an at-large plurality system to elect the Worcester School

Committee violates Section 2 of the Voting Rights Act, the Fourteenth Amendment to the United

States Constitution, and/or the Fifteenth Amendment to the United States Constitution;

       b.       Order preliminary and permanent injunctive relief enjoining Defendants, their

agents and successors in office, and all persons acting in concert with, or as an agent of, any

Defendants in this action, from administering, implementing, or conducting any future elections

in Worcester, Massachusetts under the at-large plurality method of election employed for election

of the members of the Worcester School Committee;

       c.       Order the implementation of a new method of election and districting plan for the

Worcester School Committee that complies with Section 2 of the Voting Rights Act, 52 U.S.C. §

10301, the Fourteenth Amendment to the United States Constitution, and the Fifteenth

Amendment to the United States Constitution;

       d.       Award Plaintiffs their reasonable attorneys’ fees, pursuant to statute, and the costs

and disbursements of maintaining this action, such as expert fees;

       e.       Retain jurisdiction to render any and all further orders that this Court may deem

appropriate; and

       f.       Order such other relief that the Court deems just and reasonable.




                                                 34
       Case 4:21-cv-40015-TSH Document 1 Filed 02/08/21 Page 35 of 35




Dated: February 8, 2021               Respectfully submitted,
                                      WORCESTER INTERFAITH, INC.;
                                      NATIONAL ASSOCIATION FOR THE
                                      ADVANCEMENT OF COLORED PEOPLE,
                                      INC., WORCESTER BRANCH;
                                      CASSANDRA BENSAHIH; JAMES
                                      BERRY; MARITZA CRUZ; HOLLI HILL;
                                      JESSENIA KOLACO; NELLY MEDINA;
                                      RUTH RODRIGUEZ-FAY; and DELIA
                                      VEGA

                                      By their attorneys,


                                      /s/ Rebecca M. Lecaroz __________________
                                      Rebecca M. Lecaroz (BBO # 666860)
                                      Wayne F. Dennison (BBO # 558879)
                                      Brian M. Alosco (BBO # 693899)
                                      BROWN RUDNICK LLP
                                      One Financial Center
                                      Boston, MA 02111
                                      Telephone: (617) 856-8200
                                      Fax: (617) 856-8201
                                      rlecaroz@brownrudnick.com
                                      wdennison@brownrudnick.com
                                      balosco@brownrudnick.com

                                      Oren M. Sellstrom (BBO # 569045)
                                      LAWYERS FOR CIVIL RIGHTS
                                      61 Batterymarch Street, Fifth Floor
                                      Boston, MA 02110
                                      Telephone: (617) 988-0608
                                      Fax: (617) 482-4392
                                      osellstrom@lawyersforcivilrights.org




                                     35
